EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Daniel J. Forbush, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Quarterly Report on Form 10-Q of Cibolan Gold Corporation for the quarter ended January 31, 2015 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of General Metals Corporation. Dated: March 26, 2015 /s/ Daniel J. Forbush Daniel J. Forbush President, Chief Executive Officer and Director (Principal Executive Officer) Cibolan GoldCorporation A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to General Metals Corporation and will be retained by General Metals Corporation. and furnished to the Securities and Exchange Commission or its staff upon request.
